NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KENNY G ENTERPRISES, LLC,                No. 18-55181

             Debtor.                            D.C. No. 8:15-cv-00551-GW
______________________________

KENNETH GHARIB,                                 MEMORANDUM*

                Appellant,

 v.

THOMAS H. CASEY, Chapter 7 Trustee,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                              Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Kenneth Gharib appeals pro se from the district court’s judgment dismissing

his appeal of the bankruptcy court’s initial contempt order. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 158(d). We affirm.

         The district court properly dismissed Gharib’s appeal of the bankruptcy

court’s initial contempt order after remand from this court. The district court

addressed the bankruptcy court’s enforcement of monetary sanctions and detention

for Gharib’s contempt in separate appeals from the bankruptcy court, and the

record reflects that no issues remained that required further action from the district

court.

         We reject as without merit Gharib’s contention that the district court should

not have dismissed this appeal while his related appeals were still pending.

         We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

         Gharib’s motion to file a corrected opening brief (Docket Entry No. 14) is

granted. The Clerk shall file the opening brief and exhibits submitted at Docket

Entry No. 15, the answering brief and supplemental excerpts of record submitted at

Docket Entry Nos. 9 and 10, and the reply brief and exhibits submitted at Docket

Entry No. 13.

         Gharib’s request for clarification of the briefing schedule (Docket Entry

No. 6) is denied as unnecessary.

         AFFIRMED.




                                            2                                   18-55181